 WILLIAMHOUSE-REGENCY OF DELAWARE199Williamhouse-Regency of Delaware, Inc. and Alumi-num, Brick and Glass Workers InternationalUnion, Local 198, AFL-CIO-CLC. Cases 6-CA-21052 and 6-CA-21245October 31, 1989DECISION AND ORDER .BY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn Apnl 26, 1989, Administrative Law JudgeRichard H Beddow Jr issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed an an-swering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as explained below and to adopt therecommended Order as modified 1The judge found, and we agree, that the Re-spondent violated Section 8(a)(5) and (1) of the Actby failing and refusing to remit dues to the Unionthat were withheld from employees' pay Thejudge also found that the Respondent violated Sec-tion 8(a)(5) and (1) by failing and refusing to enterinto and execute a contract embodying the terms ofthe agreement reached with the Union We agreewith the judge's finding of a violation, but only forthe following reasonsWe find that the Respondent's final offer re-mained open and available for acceptance on June8, 1988 2 It is well settled that an offer, once made,remains on the table unless explicitly withdrawn bythe offeror or unless circumstances arise that wouldreasonably lead the parties to believe that the offerhad been withdrawn Pepsi-Cola Bottling Co vNLRB, 659 F 2d 87, 90 (8th Cir 1981) Here, theRespondent never explicitly withdrew its offer ortold the Union that it had expired Even assuming,as the Respondent argues, that its negotiators saidupon making the final offer on April 29 that theoffer would be gone if the Union did not accept itat the May 1 vote,3 the Respondent's subsequenti We shall modify the judge s remedy and recommended Order to re-quire the Respondent to execute and give retroactive effect to the agree-ment reached with the Union as of May 1, 1988, as stated in the April 29final offer2 All dates hereafter are 1988, unless specified otherwise3 Although we recognize that the judge did not resolve the credibilityconflict concerning whether the Respondent s negotiators made thesestatements, this unresolved credibility Issue does not affect our decision inthis caseconduct makes clear that the offer was nonethelessavailable for acceptance June 8 In this regard, theUnion's Regional Director Albert had several con-versations during the course of the strike in Maywith the Respondent's Chairman Lewis andSpokesman Ladov These conversations focused onthe terms of the final offer, but neither Lewis norLadov ever indicated that the offer was no longeravailable Further, Plant Manager McSwiney sent aletter dated May 25 to the striking employees, in-forming them that the Respondent intended to im-plement the economic terms of its final offer effec-tive May 31 The letter, accompanied by a com-plete copy of the Respondent's final offer, encour-aged the employees to consider the fairness of thetotal offer Furthermore, McSwiney's use of thepresent tense in the letter when referring to thefinal offer indicated that the Respondent consid-ered the offer to be viable The letter stated, "TheCompany believes that its proposal is fair to allconcerned " (Emphasis added ) The Re-spondent also sent McSwiney's letter to the Union,further indicating to the Union that the offer wasviable Therefore, when the parties met on June 8,and Logsdon accepted the April 29 final offer,agreement was reached 4 Accordingly, by failingand refusing thereafter to execute a contract em-bodying the terms of that agreement, the Respond-ent violated Section 8(a)(5) and (1) of the Act 5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Wilhamhouse-Regency of Delaware,Inc , Scottdale, Pennsylvania, its officers, agents,successors, and assigns, shall take the action setforth in the Order as modified1 Substitute the following for paragraph 2(a)"(a) Enter into, execute, and give retroactiveeffect as of May 1, 1988, to the provisions of the4 Contrary to the Respondent's exceptions, we find that the Union sconcomitant request for striker amnesty constituted neither a counteroffernor a conditional acceptance Rather, we find, based on uncontrovertedtestimony that at the June 8 meeting Logsdon requested amnesty forstrikers and accepted the Respondent's April 29 final offer, that amnestywas a matter separate and distinct from the contract negotiations Eventhe Respondent considered the amnesty request to be separate from thecontract negotiations, as evidenced by its accepting the amnesty requestbut rejecting the Union's acceptance of the final offer5 We reject the Respondent s argument that ratification by the Union smembership was a condition precedent to a binding contract It is undis-puted in the instant case that the Union notified the Respondent in writ-ing at the outset of negotiations and orally during negotiations that anyagreement would have to be ratified by the membership before it becamea binding contract When a union, as here, limits its own authority toenter into a binding agreement with an employer by imposing on Itselfthe requirement that its membership ratify the agreement, that require-ment does not constitute a condition precedent Sacramento Union, 296NLRB 477 (1989)297 NLRB No 26 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement reached with theUnion, as reflected in the provisions set forth in itsfinal offer dated Apnl 29, 1988"2 Substitute the attached notice for that of theadministrative law judgeCHAIRMAN STEPHENS, concurringI concur in the result and with most of my col-leagues' reasoning, including their reliance on themajority decision in Sacramento Union,' inasmuchas it reflects the Board's most recent position onemployee ratification Likewise, I believe thatunder my separate analysis of the authorities inSacramento Unzon,2 the Board would be justified infinding an enforceable contract here First, al-though the parties originally may have understoodemployee ratification as an act of acceptance thatmust occur before a binding contract was created(the Employer's position), the Union's eventualcommunication of a final acceptance on June 8, ata time when the contract proposal was still on thetable,3 served to complete the mutual assent neces-sary for creation of a binding contract and forquickening the Employer's obligation to executethe agreement Second, in briefing the issue, theEmployer has not argued that there was the sort of"express" written agreement between the partiesthat, according to some authonties,4 might pre-clude the Union from dispensing with employeeratificationI note, however, that this case confirms my con-tention in Sacramento Union that employers andunions could benefit from a reconciliation of someof the Board precedents that seem to be in tensionwith one another 5 Until that clarification effort isundertaken, along with a more precise utilization ofsuch legally significant terms as "condition prece-' 296 NLRB 477 (1989)2 Id at 479 fn 5 (concurring opinion)3 See NLRB v Buriart Foam Inc , 848 F 2d 825 (7th Cu. 1988), andcases cited therein4 See, e g , Martm J Barry Co , 241 NLRB 1011, 1013 (1979)a Compare Sunderland's Inc , 194 NLRB 118 fn 1 (1971), with NorthCountry Motors, 146 NLRB 671 (1964) North Country is the seminal deci-sion that subordinates employee ratification to a union's statutory author-ity to conclude binding bargaining contracts with an employer Underthis view, as long as the union manifests at some point final and timelyassent to the contract, an employer can rarely object to the fact that em-ployee ratification did not occur as expected Sunderland s, on the otherhand, may posit by implication that a union s statutory bargaining author-ity can be so circumscribed by its members that it could not exercise thepower to accept a contract proposal so as to create a binding agreementSee also Houchens Market of Ehzabethtown Inc v NLRB, 375 F 2d 208,212 (6th Cif 1967) (dictum) ('Members of a Union have the right to de-termine the extent of authority delegated to their bargaining unit It iswithin their province to determine whether or not their bargaining unitmay enter into a binding contract with or without membership ratifica-tion ")Although the Employer does cite Sunderland's, It does not do so to de-velop the above proposition, and thus I do not regard the Employer s ar-guments as squarely presenting this Issue to us for resolutiondent,"6 cases such as this one will continue tocome before us6 Compare fn 5 of majority opinion, supra, with Sacramento Unionconcurring opinion, 479 fn 4APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these nghtsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT fail and refuse to enter into, sign,and abide by the agreement contained in our finaloffer of April 29, 1988WE WILL NOT fail and refuse to remit to Alumin-ium, Brick and Glass Workers International Union,Local 198, AFL-CIO-CLC dues withheld fromemployeesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL enter into, execute, and give retroac-tive effect as of May 1, 1988, to the provisions ofthe collective-bargaining agreement reached withthe Union, as reflected in the provisions set forth inour final offer dated April 29, 1988WE WILL remit, with interest as provided in theremedy section of the administrative law judge'sdecision, all union dues withheld from employees'pay and otherwise not timely forwarded to theUnionWILLIAMHOUSE-REGENCY OF DELA-WARE, INCSandra Beck Levine, Esq , for the General CounselJames F Smith, Esq and Lynn Pollan, Esq , of NewYork, New York, for the RespondentMichael LaBelle, Esq , of Washington, D C, for theCharging Party WILLIAMHOUSE-REGENCY OF DELAWARE201DECISIONSTATEMENT OF THE CASE $RICHARD H BEDDOW JR , Administrative Law JudgeThis matter was heard in Pittsburgh, Pennsylvania, onDecember 14 and 15, 1988 Briefs subsequently werefiled by each party 1 The proceeding is based uponcharges filed June 10 and September 12, 1988 2 by Alu-minum, Brick and Glass Workers International Union,Local 198, AFL-CIO-CLC The Regional Director'sconsolidated complaint dated October 26 alleges that Re-spondent Williamhouse-Regency of Delaware, Inc vio-lated Sections 8(a)(1) and (5) and 8(d) of the NationalLabor Relations Act by failing and refusing to execute awritten contract embodying provisions of the collective-bargaining agreement previously reached and by refusingto remit to the union membership dues deducted fromemployees' payUpon a review of the entire record in this case andfrom my observation of the witnesses and their demean-or, I make the following•FINDINGS OF FACTI JURISDICTIONRespondent is engaged in the manufacture, distribu-tion, and sale of printed paper products and operates afacility, among others, in Scottdale, Pennsylvania It hasannual inflow and outflow from and to points outsidePennsylvania in excess of $50,000 and it admits that at alltimes material it has been an employer engaged in oper-ations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act It also admits that the Unionis a labor organization within the meaning of Section2(5) of the ActII PROCEDURAL MOTIONSOn February 28, 1989, the Respondent filed a motionto strike portions of the General Counsel's and Union'sbriefs and an accompanying memorandum in support OnMarch 10 and 15, 1989, respectively, the Umon and theGeneral Counsel filed corresponding motions to strike,and accompanying memorandum in support, to the Re-spondent's pleadings Respondent asserts that the Unionand General Counsel have made numerous factual asser-tions which are unsupported and m some cases expresslycontradicted by record evidence These parties, howev-er, contend that Respondent's memorandum purport toshow new evidence unsupported by the record offered inthe Union's and the General Counsel's briefs, but quarrelwith the arguments and inferences drawn from the testi-mony already in the record and appropriately cited inthe briefs of the General Counsel and the Union Theyalso point out that Respondent quotes testimony, arguestheories, and cites legal authority in support of its ownpositions and its own reading of the record, rather thanI The General Counsel's motion to correct the transcript dated Febru-ary 17, 1989, as supplemented by the Respondent's letter of March 6,1989, is granted and received into evidence as G C Exh 132 All following dates will be in 1988 unless otherwise indicatedpointing to areas in the General Counsel's and Union'sbriefs which are allegedly unsupported by the evidenceHere, I find that the justification behind Respondent'smotion essentially appears to be in the nature of an unau-thorized reply brief directed at factual conclusions andinferences argued by the Union and the General Counsel,rather than argument directed at possible factual missta-tements I find that at this stage of the proceeding it isunnecessary and undesirable to consider tlie contents ofRespondent's additional arguments and I find that goodcause has not been shown by the Respondent for a grant-ing of the relief it request Accordingly, I deny Respond-ent's motion to strike Correspondingly, I reject Re-spondent's proffered memorandum in support and, as thepleading is not a part of the record herein, the argumentmade therein has not been considered in my evaluationof the testimony, exhibits, and briefs Accordingly, Igrant the General Counsel's and Union's motions tostrike_ III THE ALLEGED UNFAIR LABOR PRACTICESCollective-bargaining negotiations for approximately260 union employees at the Scottdale plant began inearly April 1988, prior to the expiration of the mostrecent contracts on April 30 The Union and the Re-spondent have had a history of successful negotiationsand harmonious relationships, since the early 1960s,shortly after the Scottdale plant first started operationsand there has been no record of unfair labor practicesduring that extended period Respondent's final offer issummarized (G C Exh 6) and fully set forth in (G CExh 7), two handwritten documents that were presentedto the Union during negotiations on April 29 Each ofthese documents is headed with the two line phrases"Wilhamhouse Final Offer/Conditioned Upon Ratifica-tion" International Representative Patrick "Kenny"Logsdon and Local Union President John Haney testi-fied that there was no discussion concerning what "con-ditioned upon ratification" meant in either document andneither witness recalled any statement by Company At-torney and Negotiator Donald Ladov that "if the offer isnot ratified it is gone" Company Board ChairmanMartin Lewis and General Manager Ben McSwiney andLadov each testified that Ladov made this statementThese same company witnesses also testified that Lewisthen said "that if the offer was not ratified by the mem-bership at the Sunday meeting, it is revoked by itstermsMark Stasko and Perry Whittaker were members ofthe union wage committee and were present at the April29 negotiations Whittaker testified that he recalledLadov's comment that the offer would be "gone" andboth Stasko and Whittaker testified that Chairman Lewisasked Logsdon if he was going to take the final offer tothe membership, Logsdon said yes and Lewis asked tohave it explained to the members what conditioned uponratification meant and that if it was not ratified it wouldbe revoked by its terms Logsdon interrupted with anunusual display of irritation and said, "Don't tell me howto run our meetings" Haney testified that he was frus-trated and had stopped paying attention and that after 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLewis made his statement, he made a remark about "get-ting out of here" Lewis (corroborated by others) saidHaney had slammed a book shut, and said "Let's get thefuck out of here"Logsdon and the committee members took the finaloffer to the member on Sunday, May 1 However, themembership rejected the offer and a strike began thenext day The Company maintained limited operationsduring the strike On May 25 it sent a letter to the em-ployees and the Union stating that it was implementingthe economic terms of its final offer (it attached a copyof the complete offer), and said that it intended to hirestrike replacements if sufficient employees did not returnto work Further details of the company letter and theemployees' decision to return to work on May 31 are setforth belowDuring the strike, there were numerous conversationsbetween Roy Albert, Regional Director of the Interna-tional and chief International union spokesmen, companySpokesman Ladov, and Chairman Lewis Albert testifiedthat there was no indication by the Company that theiroffer was not available for consideration When Albertasked for some more money to get the strike settled,Ladov told him that Lewis was upset by the strike be-cause he had a place in his heart for the Scottdale facili-ty and had been planning on expanding it (The recordalso indicates that company representatives were upsetby the observance of allegedly drinking on the picketline by Local Union Leader Haney ) Ladov did not indi-cate to Albert that the offer was gone, off the table, orrevoked by its terms but referred Albert to LewisAlbert spoke with Lewis by telephone, and asked for "afew more pennies" to the company wage offer Lewissaid that the Company would consider "moving moneyaround" but would not pay any more total dollarsDuring this penod the Company sought State court in-junctive relief and the Union entered into a consentorder Thereafter, the Company mailed a letter to all em-ployees dated May 25, along with a copy of the final,long version of the Company's April 29 contract propos-al (G C Exh 7) In the letter the Company referred tothe fact that the Union had rejected "the Company's'final offer' for a new three (3) year agreementThe letter said the Company planned to hire permanentreplacements, and concluded by stating, "We hope youand your fellow employees realize the fairness of ourfinal offer and decide to return to work next week"Haney, after first calling Logsdon about the letter, calleda membership meeting for May 26 and unsuccessfullytried to contact Plant Manager McSwiney Logsdon toldhim the Company could hire replacements and that itwould present a major problem At the meeting, Haneytold the members that "we had to go back to work,"Stasko successfully got McSwiney on the phone, and re-ported back that McSwiney told him they would comeback under the economic part of the last proposal, andwanted them back the next day, Friday No vote wastaken, but the employees agreed to return Tuesday, May31, after Memorial Day Stasko said that whenMcSwiney told him about the economic terms he askedabout the rest of the contract and McSwiney said theywere always willing to negotiate and could set up alatter date to do that and that he relayed this latter infor-mation to the membership Logsdon was told of the em-ployees' agreement to return to work and called Ladovand told him the picket lines were down and they wereready to go back to work Logsdon also said the Union'sonly request was for general amnesty and proposed ameeting time to finalize an agreementOn May 31 all employees returned to workMcSwiney testified that he then told Haney and otherson his shift that they were back on the economic pack-age only, and did not have a contract or a grievance pro-cedure and that if there were any problems to see a su-pervisor or him (subsequently, however, Haney partici-pate in the processing of at least two formal writtengnevances and maintained an ongoing relationship in thearea of grievance procedures)A union management meeting was held on June 8After some nonbusiness formalities including a story byLadov about an accident, Logsdon noted his request foramnesty for strikers and stated that they were there toaccept the Company's final offer, sign the agreement,and get underway under a new contractThe Company accepted the provision of general am-nesty to the strikers but Ladov then said that the realpurpose of his earlier story was to make an analogy ofsome sort that once an accident takes place you cannotalways put the pieces back together again the way theywere before and that was what happened during thestrike, that the Company no longer had the good rapportand relationship with the Union, and that because of thatthey were modifying their proposal to delete article 3,sections 1, 2, and 3 (the union-security clause and theunion-dues payroll deduction clause), and that they wereresubmitting their original proposal on Appendixes 1 and2, which dealt with the grievance procedure, the arbitra-tion procedure, and the discharge and discipline proce-dure of the existing contractLogsdon said he was shocked and felt this indicatedthat the Company was trying to bust the Union He cau-cused with the committee members and then told theCompany that the Union was accepting their final offerof April 29 and had no intentions of continuing negotia-tions or making any kind of counterproposalsSubsequent to the employees return to work the Com-pany continued to deduct union dues, however, itstopped forwarding such moneys to the Union and, in-stead, deposited the funds in an escrow accountDiscussionThe parties to the involved dispute have enjoyed along history of success in reaching an agreement andexecuting successive contracts During the latest negotia-tions, however, the Company's final offer proposed awage increase of 20 cents an hour in each of 3 successiveyears, whereas the Union's last proposal sought a 60-cent-an-hour increase for each of 3 successive yearsExcept for certain minor proposals it appears that mostall noneconomic matters were to remain as set forth inthe old contract Significantly, no proposals or discus-sions arose during negotiations that concerned any aspectof the existing union-security or dues-checkoff clauses L , WILLIAMHOUSE-REGENCY OF DELAWARE203The Local Union president, Haney, admits that he"flew off the handle a little bit" when the Company dis-cussed its final offer and, otherwise, the wage committeedid not accept the Company offer but agreed to presentit to the membership The company proposal washeadedWdhamhouse Final OfferConditional Upon RatificationHere the Company asserts that inasmuch as its "offer"was "conditioned upon ratification" the employees' non-ratification automatically voided its offerFirst, it is observed that in January 1985, dunng thenegotiations of the last contract, the Company gave theUnion a document entitled "Tentative Contract Agree-ment" with "Conditioned Upon Ratification" written un-derneath The Union voted but did not ratify that agree-ment, however, the employees continued to work underthe old contract and negotiations continued on the samedocument which resulted in the movement of a total of$50 figure from the third year of the agreement to thefirst year In March 31, 1985, the members then voted toaccept it and the contract became effective as of March12 Accordingly, it appears that as a matter of past prac-tice the failure of the Union to ratify upon submission fora vote did not result in an automatic voiding of the Com-pany's offer, regardless of the use of the language "con-ditioned upon ratification"My review of the record here leads to the conclusionthat the Company's final offer of April 29 remained openand "on the table" until it was accepted by the UnionThis conclusion is based upon a number of factors in-cluding the past practices of the parties, the invalidity ofthe Company's attempt to condition the offer upon ratifi-cation, its reiteration of the offer in its letter of May 25to the Union and the employees, and its failure to explic-itly withdraw it offer or otherwise lead the Union to rea-sonably believe that it had done soSignificantly, the Supreme Court in NLRB v Borg-Warner Corp, 356 U S 342, 345 (1958), held that a ratifi-cation clause is not a mandatory subject of bargainingand a company's insistence on and refusal to sign a con-tract unless it is ratified by the employees impermissiblydictates internal union practices regarding acceptance ofan offer, see Zayre Department Stores, 289 NLRB 1183(1988), and I conclude that for this reason (as reenforcedby the Company's past practices) the Respondent's use ofand reliance upon the term "conditioned upon ratifica-tion" is immaterial to a resolution of the issue in this pro-ceeding Inasmuch as the asserted conditional limitationis improper and unenforceable in this context, it is equal-ly true that a withdrawal of the Company's final offerbased upon the asserted self-executing nature of the con-dition or upon any statement that the offer was "gone" ifit was not ratified is equally immaterialHere, it is clear that with the exception of wages,there was a meeting of the minds and all substantive mat-ters, especially noneconomic matters which includedunion-security and dues-checkoff provisions that were acontinuation from their previous contract Although theemployees did not ratify the offer and went on strike(there was no contractual or other prohibition againstthis action), the Company's offer and all of its contractterms remanded on the table No date or timeframe wasestablished or proposed for withdrawal of the offer andno explicit withdrawal of the offer was made during thecourse of the strike, see Pepsi-Cola Bottling Co v NLRB,659 F 2d 87 (1981), as cited in Magic Chef Inc , 288NLRB 2 (1988) In fact, discussions occurred betweenInternational Union Representative Albert and CompanyChairman Lewis and Negotiator Ladov, wherein theCompany held firm to the terms of its final offer despitethe Union's request that the Company "move a littlemoney around" as had been done during negotiations forthe previous contract and no explicit or implied with-drawal of the offer was madeThe Company's next affirmative action was to send aletter to Union Negotiator Logsdon and to each employ-ee, with a copy of its total final offer, both economic andnoneconomic, attached The letter said that the Compa-ny would implement the economic terms (20-cent-an-hour increase effective May 31, 1988, 1989, and 1990,along with incentive standards and medical life and acci-dent insurance) and it went on to refer to the fairness ofthis final offer and asked "you and your fellow employ-ees to return to work next week"Here, I find that the terminology of the Company'sletter to the employees and its attachment of the com-plete offer clearly shows that the final offer was still onthe table Although not explicitly stated, it otherwise ap-pears that the letter would lead the Union and the em-ployees to reasonably believe that now the offer was sub-ject to a time limit, specifically the condition that theyreturn to work by "next week"The employees did return by this deadline and Ladovwas notified on May 26 by the principal union negotia-tor, Logsdon, that "the picket lines were down and theywere ready to go back to work" and Ladov explained toLogsdon he was aware that the employees that plannedto come back Tuesday of the next week, after the Me-morial Day holiday During this conversation, Logsdondid not use words that would explicitly show a formalacceptance of the final offer In a similar vein, Ladovmade no specific or general statement regarding anychanges in noneconomic portions of the final offerThe only interviewing act prior to the employeesreturn to work was the apparent statement by PlantManager McSwiney to committee member Stasko to theeffect that the Company was willing to negotiate the restof the contract at a latter date A second action byMcSwiney occurred after the employees returned whenhe told shift employees that they did not have a contractor a grievance procedure but were back on the economicpackage only Subsequently, however, it appears he con-tinued to follow the grievance procedureHere, I conclude that Logsdon's confirmation toLadov of the fact that the employees had decided toreturn to work in response to the Company's letter andhis statement that the picket lines were down and theywere ready to go back to work, although not explicit,would lead a company to reasonably believe that the 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion had accepted the offer attached to its letter to theemployeesDespite the apparent questions in the employees' mindsabout the status of the noneconomic aspects of the finaloffer and the plant manager's statements referring tolatter negotiations on these matters, there is no indicationthat this question was raised between the principal re-sponsible negotiators for either the Union or the Compa-ny Moreover, under the circumstances of the Compa-ny's outstanding offer as submitted in its letter to em-ployees, neither the Company nor the plant manager wasfree to pick and choose those contract proposals on non-economic mandatory bargaining subjects which mightsuit some new interest and demand renegotiation Thereis no showing that any alteration of terms was made byChief Negotiator Ladov or Company Chairman Lewisuntil after the formal statement acceptance by theUnion's chief negotiator at the start of the poststnkemeeting on June 8 In a similar vein, there is no showingthat McSwmey communicated his statements regardingnoneconomic terms directly to the Union or, specifically,Negotiator Logsdon The Company, of course, is re-quired to deal with the Union as the employees' bargain-ing representative and it could not deal directly with theemployees generally Accordingly, I find that the merepresence of the local union president, when the shift em-ployees generally were addressed by McSwiney (orwhen he spoke with employee Stasko on the phone) areinsufficient to constitute a valid withdrawal of the non-economic proposals that otherwise were "on the table"Under these circumstances, I find that the Company'sfinal offer was open on May 26, that it was accepted inLogsdon's phone call to Ladov on the same day, andthat this acceptance was reasonably confirmed to theCompany when the employees met the condition of itsletter of May 24 and unconditionally returned to workwithin the proscribed "next week"In addition, I also find that if it were considered thatthese discussed circumstances and the Union's failure toexplicitly accept the final offer, did not constitute a validacceptance, I further find for the reasons otherwise dis-cussed above, that the Company's final offer remained onthe table until June 8 and I find that Logsdon explicitlyaccepted that open offer at the start of the meeting onJune 8 At that point the Company refused to executethe agreement and proposed changes in some noneco-nomic provision that were basic, longstanding items car-ried over from the previous contract, items that had notbeen the subject of contention during the most currentnegotiations 3 Specifically, these changes involved twoitems of particular sensitivity to the status and standingof the Union, the union-security and dues-checkoff provi-sionsThe Board, in Dold Foods, 289 NLRB 1323 (1988), re-cently has held that a company's refusal to execute an3 No counteroffer was made by the Union that could be considered toreopen bargaining Although the Respondent argues that the request foramnesty reopened negotiations, I find that this subject is not a mandatorysubject of bargaining that would affect the substance of the contractMoreover, the Company otherwise readily agreed to general amnestyand this was not a matter of contention or a subject on which there wasno meeting of the mindsagreement is unlawful where it is based upon an unsub-stantiated premise that changes in employee feelingsduring a strike justified withdrawal of recognition Also,in Trumbull Memorial Hospital, 288 NLRB 1429 (1988),the Board recently found poststnke proposals to elimi-nate or modify dues checkoff and union security wasviolative of Section 8(a)(5) of the Act, see also BrannanSand & Gravel Go, 289 NLRB 1492 (1988), in which theBoard found a violation after employer withdrawal of aunion-security clause contained in an expired contractafter surprise union acceptance of its offerHere, there is some evidence that the Company be-lieved that during the strike some employee resignedfrom the Union and that "large numbers" told manage-ment of their desire to return to work and their displeas-ure with the Union This "evidence" was presented asthe basis for the Company's new desire to modify itsoffer in the areas of union security and dues checkoffand it is analogous to reasons generally offered for with-drawal of recognition Clearly, however, this belief is notobjective, reliable evidence that could support a good-faith doubt that the Union continued to represent a ma-jority of the employees and nothing is shown to have oc-curred that could justify the Employer to withdraw rec-ognition or withdraw from bargaining Accordingly, itotherwise could not pick and choose and withdrawunion security and dues checkoff from the final offer thatwas on the table after the employees met its condition byreturning to work and by otherwise accepted its lastofferIt is well-established Board policy that a contract offeris not automatically terminated by the other party's re-jection (or counterproposal), but may be accepted withina reasonable time unless it was expressly withdrawnprior to acceptance, was expressly made contingent uponsome condition subsequent, or was subject to interveningcircumstances which made it unfair to hold the offerorto his bargain As previously noted, under this policy, anoffer, once made, will remain on the table unless explicit-ly withdrawn by the offeror or unless circumstancesarise which would lead the parties to reasonably believethat the offer had been withdrawn, see Ashe Brick Go,280 NLRB 1383, 1390 (1986) As set forth in the discus-sion above, it is clear that the Company's ratificationcondition was invalid and that otherwise an open offerwas on the table after the Union's original rejection Thiscompany offer was reasserted in its letter of May 24 andit was accepted by the Union's May 26 unconditionalstatement that the picket lines were down and they wereready to go back to work, this acceptance was confirmedby the employees' return to work on May 31, and ac-ceptance was explicitly restated on June 8 prior to theCompany's attempt to modify portions of its noneconom-ic packageThe Union's acceptance of the Company's outstandingoffer otherwise is unencumbered by possibly unqualifiedcircumstances and, accordingly, an enforceable contractwas formed The Company improperly refused to meetits resulting obligation to execute and abide by this con-tract and I conclude that its failure to do so is shown to WILLIAMHOUSE-REGENCY OF DELAWARE205be a violation of Sections 8(a)(1)(5) and 8(d) of the Act,as allegedIt is undisputed that on and after May 31, when theemployees returned to work the Company continued todeduct union dues as provided for in the expired con-tract (and in the provisions of its so-called final offer)and that the sums collected were placed in an escrow ac-count rather than being remitted to the Union The Re-spondent does not address this issue in its brief except torenew its motion to dismiss, however, it did argue at thehearing that its position was analogous to the situationdescribed by the Board's General Counsel in Memoran-dum GC-88-14, released November 15, 1988, which dealswith the use of dues money by a labor organization forpolitical purposes and how upon objection, that duesmoney would be escrowed and maintained in a separateaccount That memo stated that "in all cases where anemployee disagrees with the Union's determination, theUnion is required to place the amount in dispute into aninterest baring escrow account while the matter is beingresolved"Although the Respondent's approach may be viewedas a good-faith attempt to preserve its asserted positionregarding the question of its continued participation indues checkoff, it has created a situation where it has halfcomplied (withholding) and half not complied (not for-warding to the Union) Although it appears that placingthe funds in an escrow account might tend to preservespecific funds for the Union, it otherwise appears to beprimarily advantageous to the Company to accrue inter-est that would necessarily be due to the Union in theevent the Company failed to prevail in its position Here,the moneys are rightfully the Union's whether withheldthrough dues checkoff or otherwise collected In theevent this proceeding had resulted in a finding that noagreement had been reached, the Company still wouldhave obligated to give the funds to the Union (baringsome, speculative, third-party action by an employee),and therefore it does not appear that any justifiable spe-cial circumstances are shown to exist that could some-how validate Respondent's actionSection 8(a)(5) of the Act generally prohibits unilateralchanges in the terms and conditions of employment in anexpired collective-bargaining agreement until the partiesnegotiate a new agreement or bargain in good faith toimpasse NLRB v Canlh, 648 F 2d 1206, 1214 (9th Cir1981), and otherwise, following impasse, an employermay only make unilateral changes that are reasonablycomprehended within its preimpasse proposals TaftBroadcasting Co, 163 NLRB 475, 478 (1967), affd 395F 2d 622 (D C Cir 1968) Here, the unilateral change ofrefusing to remit dues (as obligated under the old con-tract) is inconsistent with its previous final proposal tothe Union, and the Respondent cannot be considered tobe justified in discontinuing remission of withheld duesto the Union, see Tampa Sheet Metal, 288 NLRB 322(1988) Accordingly, I find that Respondent is shown tohave unlawfully ceased to remit funds withheld for uniondues and has thereby violated Section 8(a)(5) and (1) ofthe Act in this respect, as allegedCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act, and at all times materialherein, the Union has been, and is now, the exclusiverepresentative of the employees at Respondent's Scott-dale, Pennsylvania facility for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act3 By failing and refusing to enter into, execute, andabide by a written contract embodying the terms andconditions of the agreement reached with the Union, asfound herein, the Respondent has violated Section 8(a)(1)and (5) and Section 8(d) of the Act4 By failing and refusing to remit employees' dues tothe Union which It had withheld from employees' pay,the Respondent violated Section 8(a)(1) and (5) of theActTHE REMEDYHaving found that the Company has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actionsdesigned to effectuate the policies of the ActAs the Company violated its obligations under the Actby refusing to enter into and execute a contract embody-ing the terms of the agreement reached with the Union, Ishall recommend that it be ordered to enter into, exe-cute, and give retroactive effect as of May 31, 1988 (thedate employees returned to work), to the provisions ofthe agreement as set forth in its so-called final offerdated April 29, 1988 With respect to the Company's fail-ure to remit dues to the Union, I recommend that it beordered to remit all such dues to the Union with interestas computed in New Horizons for the Retarded, 283NLRB 1173 (1987) 4Otherwise, it is not considered to be necessary that abroad order be issuedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERThe Respondent, Williamhouse-Regency of Delaware,Inc , Scottdale, Pennysylvama, its officers, agents, suc-cessors, and assigns, shall1 Cease and desist from(a)Failing and refusing to enter into, sign and abide bythe agreement contained in its final offer of April 29,1988(b)Failing and refusing to remit to the Union dueswithheld from employees4 Under New Horizons, Interest is computed at the short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U S C • 66215 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings, conclusions, and recommended Ordershall, as provided in Sec 102 48 of the Rules, be adopted by the Boardand all objections to them shall be deemed waived for all purposes 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with restraining or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Enter into execute and give retroactive effect as ofMay 31 1988 to the provisions of the collective bargainmg agreement reached with the Union as reflected inthe provisions set forth in its final offer dated April 291988(b)Remit, with interest as provided in the remedysection of this decision all union dues withheld from employees pay and otherwise not timely forwarded to theUnion(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records, social security payment records timecards,personnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(d)Post at its Scottdale Pennsylvania facility copies ofthe attached notice marked Appendix 6 Copies of thenotice on forms provided by the Regional Director forRegion 6 after being signed by the Respondent s authorized representative shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced or covered byany other material(e)Notify the Regional Director for Region 6 in writmg within 20 days from the date of this Order whatsteps the Respondent has taken to comply6 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the Nationat Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board